
	
		I
		111th CONGRESS
		2d Session
		H. R. 5793
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2010
			Mr. Garamendi (for
			 himself, Mr. McDermott,
			 Mrs. Napolitano,
			 Mr. DeFazio,
			 Mr. Hare, Ms. Sutton, Mr.
			 Schauer, Mr. Hinchey,
			 Ms. Kaptur,
			 Mr. Kagen, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to close
		  foreign tax loopholes.
	
	
		1.Short title; amendment of
			 1986 code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Close Foreign Tax Loopholes: Make it in America Act
			 of 2010.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 code; table of
				contents.
					Sec. 2. Rules to prevent splitting foreign tax credits from the
				income to which they relate.
					Sec. 3. Denial of foreign tax credit with respect to foreign
				income not subject to United States taxation by reason of covered asset
				acquisitions.
					Sec. 4. Separate application of foreign tax credit limitation,
				etc., to items resourced under treaties.
					Sec. 5. Limitation on the amount of foreign taxes deemed paid
				with respect to section 956 inclusions.
					Sec. 6. Special rule with respect to certain redemptions by
				foreign subsidiaries.
					Sec. 7. Modification of affiliation rules for purposes of rules
				allocating interest expense.
					Sec. 8. Termination of special rules for interest and dividends
				received from persons meeting the 80-percent foreign business
				requirements.
					Sec. 9. Source rules for income on guarantees.
					Sec. 10. Limitation on extension of statute of limitations for
				failure to notify Secretary of certain foreign transfers.
				
			2.Rules to prevent
			 splitting foreign tax credits from the income to which they relate
			(a)In
			 generalSubpart A of part III
			 of subchapter N of chapter 1 is amended by adding at the end the following new
			 section:
				
					909.Suspension of
				taxes and credits until related income taken into account
						(a)In
				generalIf there is a foreign
				tax credit splitting event with respect to a foreign income tax paid or accrued
				by the taxpayer, such tax shall not be taken into account for purposes of this
				title before the taxable year in which the related income is taken into account
				under this chapter by the taxpayer.
						(b)Special rules
				with respect to section 902 corporationsIf there is a foreign tax credit splitting
				event with respect to a foreign income tax paid or accrued by a section 902
				corporation, such tax shall not be taken into account—
							(1)for purposes of
				section 902 or 960, or
							(2)for purposes of
				determining earnings and profits under section 964(a),
							before
				the taxable year in which the related income is taken into account under this
				chapter by such section 902 corporation or a domestic corporation which meets
				the ownership requirements of subsection (a) or (b) of section 902 with respect
				to such section 902 corporation.(c)Special
				rulesFor purposes of this section—
							(1)Application to
				partnerships, etcIn the case
				of a partnership, subsections (a) and (b) shall be applied at the partner
				level. Except as otherwise provided by the Secretary, a rule similar to the
				rule of the preceding sentence shall apply in the case of any S corporation or
				trust.
							(2)Treatment of
				foreign taxes after suspensionIn the case of any foreign income tax not
				taken into account by reason of subsection (a) or (b), except as otherwise
				provided by the Secretary, such tax shall be so taken into account in the
				taxable year referred to in such subsection (other than for purposes of section
				986(a)) as a foreign income tax paid or accrued in such taxable year.
							(d)DefinitionsFor
				purposes of this section—
							(1)Foreign tax
				credit splitting eventThere
				is a foreign tax credit splitting event with respect to a foreign income tax if
				the related income is (or will be) taken into account under this chapter by a
				covered person.
							(2)Foreign income
				taxThe term foreign
				income tax means any income, war profits, or excess profits tax paid or
				accrued to any foreign country or to any possession of the United
				States.
							(3)Related
				incomeThe term related income means, with respect
				to any portion of any foreign income tax, the income (or, as appropriate,
				earnings and profits) to which such portion of foreign income tax
				relates.
							(4)Covered
				personThe term covered person means, with respect
				to any person who pays or accrues a foreign income tax (hereafter in this
				paragraph referred to as the payor)—
								(A)any entity in
				which the payor holds, directly or indirectly, at least a 10 percent ownership
				interest (determined by vote or value),
								(B)any person which
				holds, directly or indirectly, at least a 10 percent ownership interest
				(determined by vote or value) in the payor,
								(C)any person which
				bears a relationship to the payor described in section 267(b) or 707(b),
				and
								(D)any other person
				specified by the Secretary for purposes of this paragraph.
								(5)Section 902
				corporationThe term section 902 corporation means
				any foreign corporation with respect to which one or more domestic corporations
				meets the ownership requirements of subsection (a) or (b) of section
				902.
							(e)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this section, including regulations or
				other guidance which provides—
							(1)appropriate
				exceptions from the provisions of this section, and
							(2)for the proper
				application of this section with respect to hybrid
				instruments.
							.
			(b)Clerical
			 amendmentThe table of
			 sections for subpart A of part III of subchapter N of chapter 1 is amended by
			 adding at the end the following new item:
				
					
						Sec. 909. Suspension of taxes and credits until related income
				taken into
				account.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to—
				(1)foreign income taxes (as defined in section
			 909(d) of the Internal Revenue Code of 1986, as added by this section) paid or
			 accrued after May 20, 2010; and
				(2)foreign income
			 taxes (as so defined) paid or accrued by a section 902 corporation (as so
			 defined) on or before such date (and not deemed paid under section 902(a) or
			 960 of such Code on or before such date), but only for purposes of applying
			 sections 902 and 960 with respect to periods after such date.
				Section
			 909(b)(2) of the Internal Revenue Code of 1986, as added by this section, shall
			 not apply to foreign income taxes described in paragraph (2).3.Denial of foreign
			 tax credit with respect to foreign income not subject to United States taxation
			 by reason of covered asset acquisitions
			(a)In
			 generalSection 901 is
			 amended by redesignating subsection (m) as subsection (n) and by inserting
			 after subsection (l) the following new subsection:
				
					(m)Denial of
				foreign tax credit with respect to foreign income not subject to United States
				taxation by reason of covered asset acquisitions
						(1)In
				generalIn the case of a
				covered asset acquisition, the disqualified portion of any foreign income tax
				determined with respect to the income or gain attributable to the relevant
				foreign assets—
							(A)shall not be taken
				into account in determining the credit allowed under subsection (a), and
							(B)in the case of a
				foreign income tax paid by a section 902 corporation (as defined in section
				909(d)(5)), shall not be taken into account for purposes of section 902 or
				960.
							(2)Covered asset
				acquisitionFor purposes of this section, the term covered
				asset acquisition means—
							(A)a qualified stock
				purchase (as defined in section 338(d)(3)) to which section 338(a)
				applies,
							(B)any transaction
				which—
								(i)is
				treated as an acquisition of assets for purposes of this chapter, and
								(ii)is treated as the
				acquisition of stock of a corporation (or is disregarded) for purposes of the
				foreign income taxes of the relevant jurisdiction,
								(C)any acquisition of
				an interest in a partnership which has an election in effect under section 754,
				and
							(D)to the extent
				provided by the Secretary, any other similar transaction.
							(3)Disqualified
				portionFor purposes of this
				section—
							(A)In
				generalThe term disqualified portion means, with
				respect to any covered asset acquisition, for any taxable year, the ratio
				(expressed as a percentage) of—
								(i)the aggregate
				basis differences (but not below zero) allocable to such taxable year under
				subparagraph (B) with respect to all relevant foreign assets, divided by
								(ii)the income on
				which the foreign income tax referred to in paragraph (1) is determined (or, if
				the taxpayer fails to substantiate such income to the satisfaction of the
				Secretary, such income shall be determined by dividing the amount of such
				foreign income tax by the highest marginal tax rate applicable to such income
				in the relevant jurisdiction).
								(B)Allocation of
				basis differenceFor purposes of subparagraph (A)(i)—
								(i)In
				generalThe basis difference with respect to any relevant foreign
				asset shall be allocated to taxable years using the applicable cost recovery
				method under this chapter.
								(ii)Special rule
				for disposition of assetsExcept as otherwise provided by the
				Secretary, in the case of the disposition of any relevant foreign asset—
									(I)the basis
				difference allocated to the taxable year which includes the date of such
				disposition shall be the excess of the basis difference with respect to such
				asset over the aggregate basis difference with respect to such asset which has
				been allocated under clause (i) to all prior taxable years, and
									(II)no basis
				difference with respect to such asset shall be allocated under clause (i) to
				any taxable year thereafter.
									(C)Basis
				difference
								(i)In
				generalThe term basis difference means, with
				respect to any relevant foreign asset, the excess of—
									(I)the adjusted basis of such asset
				immediately after the covered asset acquisition, over
									(II)the adjusted
				basis of such asset immediately before the covered asset acquisition.
									(ii)Built-in loss
				assetsIn the case of a relevant foreign asset with respect to
				which the amount described in clause (i)(II) exceeds the amount described in
				clause (i)(I), such excess shall be taken into account under this subsection as
				a basis difference of a negative amount.
								(iii)Special rule
				for section 338 electionsIn the case of a covered asset
				acquisition described in paragraph (2)(A), the covered asset acquisition shall
				be treated for purposes of this subparagraph as occurring at the close of the
				acquisition date (as defined in section 338(h)(2)).
								(4)Relevant foreign
				assetsFor purposes of this section, the term relevant
				foreign asset means, with respect to any covered asset acquisition, any
				asset (including any goodwill, going concern value, or other intangible) with
				respect to such acquisition if income, deduction, gain, or loss attributable to
				such asset is taken into account in determining the foreign income tax referred
				to in paragraph (1).
						(5)Foreign income
				taxFor purposes of this
				section, the term foreign income tax means any income, war
				profits, or excess profits tax paid or accrued to any foreign country or to any
				possession of the United States.
						(6)Taxes allowed as
				a deduction, etcSections 275 and 78 shall not apply to any tax
				which is not allowable as a credit under subsection (a) by reason of this
				subsection.
						(7)RegulationsThe
				Secretary may issue such regulations or other guidance as is necessary or
				appropriate to carry out the purposes of this subsection, including to exempt
				from the application of this subsection certain covered asset acquisitions, and
				relevant foreign assets with respect to which the basis difference is de
				minimis.
						.
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to covered asset acquisitions (as defined in
			 section 901(m)(2) of the Internal Revenue Code of 1986, as added by this
			 section) after—
					(A)May 20, 2010, if
			 the transferor and the transferee are related, and
					(B)the date of the
			 enactment of this Act in any other case.
					(2)Transition
			 ruleThe amendments made by
			 this section shall not apply to any covered asset acquisition (as so defined)
			 with respect to which the transferor and the transferee are not related if such
			 acquisition is—
					(A)made pursuant to a
			 written agreement which was binding on May 20, 2010, and at all times
			 thereafter,
					(B)described in a
			 ruling request submitted to the Internal Revenue Service on or before such
			 date, or
					(C)described on or
			 before such date in a public announcement or in a filing with the Securities
			 and Exchange Commission.
					(3)Related
			 personsFor purposes of this
			 subsection, a person shall be treated as related to another person if the
			 relationship between such persons is described in section 267 or 707(b) of the
			 Internal Revenue Code of 1986.
				4.Separate
			 application of foreign tax credit limitation, etc., to items resourced under
			 treaties
			(a)In
			 generalSubsection (d) of
			 section 904 is amended by redesignating paragraph (6) as paragraph (7) and by
			 inserting after paragraph (5) the following new paragraph:
				
					(6)Separate
				application to items resourced under treaties
						(A)In
				generalIf—
							(i)without regard to
				any treaty obligation of the United States, any item of income would be treated
				as derived from sources within the United States,
							(ii)under a treaty
				obligation of the United States, such item would be treated as arising from
				sources outside the United States, and
							(iii)the taxpayer
				chooses the benefits of such treaty obligation,
							subsections (a), (b), and (c) of
				this section and sections 902, 907, and 960 shall be applied separately with
				respect to each such item.(B)Coordination
				with other provisionsThis paragraph shall not apply to any item
				of income to which subsection (h)(10) or section 865(h) applies.
						(C)RegulationsThe Secretary may issue such regulations or
				other guidance as is necessary or appropriate to carry out the purposes of this
				paragraph, including regulations or other guidance which provides that related
				items of income may be aggregated for purposes of this
				paragraph.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			5.Limitation on the
			 amount of foreign taxes deemed paid with respect to section 956
			 inclusions
			(a)In
			 generalSection 960 is
			 amended by adding at the end the following new subsection:
				
					(c)Limitation with
				respect to section 956 inclusions
						(1)In
				generalIf there is included
				under section 951(a)(1)(B) in the gross income of a domestic corporation any
				amount attributable to the earnings and profits of a foreign corporation which
				is a member of a qualified group (as defined in section 902(b)) with respect to
				the domestic corporation, the amount of any foreign income taxes deemed to have
				been paid during the taxable year by such domestic corporation under section
				902 by reason of subsection (a) with respect to such inclusion in gross income
				shall not exceed the amount of the foreign income taxes which would have been
				deemed to have been paid during the taxable year by such domestic corporation
				if cash in an amount equal to the amount of such inclusion in gross income were
				distributed as a series of distributions (determined without regard to any
				foreign taxes which would be imposed on an actual distribution) through the
				chain of ownership which begins with such foreign corporation and ends with
				such domestic corporation.
						(2)Authority to
				prevent abuseThe Secretary
				shall issue such regulations or other guidance as is necessary or appropriate
				to carry out the purposes of this subsection, including regulations or other
				guidance which prevent the inappropriate use of the foreign corporation’s
				foreign income taxes not deemed paid by reason of paragraph
				(1).
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to acquisitions of United States property (as defined
			 in section 956(c) of the Internal Revenue Code of 1986) after May 20,
			 2010.
			6.Special rule with
			 respect to certain redemptions by foreign subsidiaries
			(a)In
			 generalParagraph (5) of
			 section 304(b) is amended by redesignating subparagraph (B) as subparagraph (C)
			 and by inserting after subparagraph (A) the following new subparagraph:
				
					(B)Special rule in
				case of foreign acquiring corporationIn the case of any acquisition to which
				subsection (a) applies in which the acquiring corporation is a foreign
				corporation, no earnings and profits shall be taken into account under
				paragraph (2)(A) (and subparagraph (A) shall not apply) if more than 50 percent
				of the dividends arising from such acquisition (determined without regard to
				this subparagraph) would not—
						(i)be
				subject to tax under this chapter for the taxable year in which the dividends
				arise, or
						(ii)be includible in
				the earnings and profits of a controlled foreign corporation (as defined in
				section 957 and without regard to section
				953(c)).
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to acquisitions after May 20, 2010.
			7.Modification of
			 affiliation rules for purposes of rules allocating interest expense
			(a)In
			 generalSubparagraph (A) of
			 section 864(e)(5) is amended by adding at the end the following:
				
					Notwithstanding the preceding sentence, a
			 foreign corporation shall be treated as a member of the affiliated group
			 if—(i)more than 50 percent of the gross income of
				such foreign corporation for the taxable year is effectively connected with the
				conduct of a trade or business within the United States, and
					(ii)at least 80
				percent of either the vote or value of all outstanding stock of such foreign
				corporation is owned directly or indirectly by members of the affiliated group
				(determined with regard to this
				sentence).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			8.Termination of special
			 rules for interest and dividends received from persons meeting the 80-percent
			 foreign business requirements
			(a)In
			 generalParagraph (1) of
			 section 861(a) is amended by striking subparagraph (A) and by redesignating
			 subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively.
			(b)Grandfather rule
			 with respect to withholding on interest and dividends received from persons
			 meeting the 80-Percent foreign business requirements
				(1)In
			 generalSubparagraph (B) of section 871(i)(2) is amended to read
			 as follows:
					
						(B)The active foreign business percentage
				of—
							(i)any dividend paid
				by an existing 80/20 company, and
							(ii)any interest paid
				by an existing 80/20
				company.
							.
				(2)Definitions and
			 special rulesSection 871 is amended by redesignating subsections
			 (l) and (m) as subsections (m) and (n), respectively, and by inserting after
			 subsection (k) the following new subsection:
					
						(l)Rules relating
				to existing 80/20 companiesFor purposes of this subsection and
				subsection (i)(2)(B)—
							(1)Existing 80/20
				company
								(A)In
				generalThe term existing 80/20 company means any
				corporation if—
									(i)such corporation
				met the 80-percent foreign business requirements of section 861(c)(1) (as in
				effect before the enactment of this subsection) for such corporation’s last
				taxable year beginning before January 1, 2011,
									(ii)such corporation
				meets the 80-percent foreign business requirements of subparagraph (B) with
				respect to each taxable year after the taxable year referred to in clause (i),
				and
									(iii)there has not
				been an addition of a substantial line of business with respect to such
				corporation after the date of the enactment of this subsection.
									(B)Foreign business
				requirements
									(i)In
				generalA corporation meets
				the 80-percent foreign business requirements of this subparagraph if it is
				shown to the satisfaction of the Secretary that at least 80 percent of the
				gross income from all sources of such corporation for the testing period is
				active foreign business income.
									(ii)Active foreign
				business incomeFor purposes of clause (i), the term
				active foreign business income means gross income which—
										(I)is derived from
				sources outside the United States (as determined under this subchapter),
				and
										(II)is attributable
				to the active conduct of a trade or business in a foreign country or possession
				of the United States.
										(iii)Testing
				periodFor purposes of this
				subsection, the term testing period means the 3-year period ending
				with the close of the taxable year of the corporation preceding the payment (or
				such part of such period as may be applicable). If the corporation has no gross
				income for such 3-year period (or part thereof), the testing period shall be
				the taxable year in which the payment is made.
									(2)Active foreign
				business percentageThe term
				active foreign business percentage means, with respect to any
				existing 80/20 company, the percentage which—
								(A)the active foreign
				business income of such company for the testing period, is of
								(B)the gross income
				of such company for the testing period from all sources.
								(3)Aggregation
				rulesFor purposes of
				applying paragraph (1) (other than subparagraph (A)(i) thereof) and paragraph
				(2)—
								(A)In
				generalThe corporation referred to in paragraph (1)(A) and all
				of such corporation’s subsidiaries shall be treated as one corporation.
								(B)SubsidiariesFor purposes of subparagraph (A), the term
				subsidiary means any corporation in which the corporation referred
				to in subparagraph (A) owns (directly or indirectly) stock meeting the
				requirements of section 1504(a)(2) (determined by substituting 50
				percent for 80 percent each place it appears and without
				regard to section 1504(b)(3)).
								(4)RegulationsThe Secretary may issue such regulations or
				other guidance as is necessary or appropriate to carry out the purposes of this
				section, including regulations or other guidance which provide for the proper
				application of the aggregation rules described in paragraph
				(3).
							.
				(c)Conforming
			 amendments
				(1)Section 861 is
			 amended by striking subsection (c) and by redesignating subsections (d), (e),
			 and (f) as subsections (c), (d), and (e), respectively.
				(2)Paragraph (9) of
			 section 904(h) is amended to read as follows:
					
						(9)Treatment of
				certain domestic corporationsIn the case of any dividend treated as not
				from sources within the United States under section 861(a)(2)(A), the
				corporation paying such dividend shall be treated for purposes of this
				subsection as a United States-owned foreign
				corporation.
						.
				(3)Subsection (c) of
			 section 2104 is amended in the last sentence by striking or to a debt
			 obligation of a domestic corporation and all that follows and inserting
			 a period.
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2010.
				(2)Grandfather rule
			 for outstanding debt obligations
					(A)In
			 generalThe amendments made by this section shall not apply to
			 payments of interest on obligations issued before the date of the enactment of
			 this Act.
					(B)Exception for
			 related party debtSubparagraph (A) shall not apply to any
			 interest which is payable to a related person (determined under rules similar
			 to the rules of section 954(d)(3)).
					(C)Significant
			 modifications treated as new issuesFor purposes of subparagraph
			 (A), a significant modification of the terms of any obligation (including any
			 extension of the term of such obligation) shall be treated as a new
			 issue.
					9.Source rules for
			 income on guarantees
			(a)Amounts sourced
			 within the United StatesSubsection (a) of section 861 is amended by
			 adding at the end the following new paragraph:
				
					(9)GuaranteesAmounts—
						(A)received from
				noncorporate residents or domestic corporations with respect to guarantees,
				and
						(B)paid by any foreign person with respect to
				guarantees if such amount is connected with income which is effectively
				connected (or treated as effectively connected) with the conduct of a trade or
				business in the United
				States.
						.
			(b)Amounts sourced
			 without the United StatesSubsection (a) of section 862 is
			 amended by striking and at the end of paragraph (7), by striking
			 the period at the end of paragraph (8) and inserting ; and, and
			 by adding at the end the following new paragraph:
				
					(9)amounts received with respect to guarantees
				other than those derived from sources within the United States as provided in
				section
				861(a)(9).
					.
			(c)Conforming
			 amendmentClause (ii) of section 864(c)(4)(B) is amended by
			 striking dividends or interest and inserting dividends,
			 interest, or amounts with respect to guarantees.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 guarantees issued after the date of the enactment of this Act.
			10.Limitation on
			 extension of statute of limitations for failure to notify Secretary of certain
			 foreign transfers
			(a)In
			 generalParagraph (8) of
			 section 6501(c) is amended—
				(1)by striking
			 In the case of any information and inserting the following:
					
						(A)In
				generalIn the case of any
				information
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Application to
				failures due to reasonable causeIf the failure to furnish the information
				referred to in subparagraph (A) is due to reasonable cause and not willful
				neglect, subparagraph (A) shall apply only to the item or items related to such
				failure.
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 513 of the Hiring Incentives to Restore Employment
			 Act.
			
